Dismissed and Memorandum Opinion filed April 30, 2009







Dismissed
and Memorandum Opinion filed April 30, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00282-CV
____________
 
PATRICK SHERARD SCOTT,
Appellant
 
V.
 
HEATHER NICOLE SCOTT,
Appellee
 

 
On Appeal from the 387th District
Court
Fort Bend County,
Texas
Trial Court Cause No.
08-DCV-168527
 

 
M E M O R
A N D U M   O P I N I O N
This is
an attempted appeal from an order signed March 11, 2009.  The clerk=s record was filed on March 27,
2009.  
Generally,
appeals may be taken only from final judgments.  Lehmann v. Har‑Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory orders may be
appealed only if permitted by statute.  Bally Total Fitness Corp. v. Jackson,
53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842
S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).  




On March
30, 2009, notification was transmitted to the parties of this court=s intention to dismiss the appeal for
want of jurisdiction unless appellant filed a response demonstrating grounds
for continuing the appeal on or before April 10, 2009.  See Tex. R. App. P. 42.3(a).
Appellant
filed no response.  Accordingly, the appeal is ordered dismissed.
 
PER
CURIAM
 
 
Panel consists of Justices Seymore, Brown, and
Sullivan.